DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Applicant’s amendment dated 1 November 2022 is hereby acknowledged. Claims 1-24 as amended are pending. All outstanding objections and rejections made in the previous Office Action, and not repeated below, are hereby withdrawn. 
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior office action.
New grounds of rejection set forth below are necessitated by applicant’s amendment filed on 1 November 2022. In particular, claims 1, 23 and 24 have been amended to require aluminum based particles, and claims 1 and 23 have been amended to narrow the scope of alkaline earth compounds. For this reason, the present action is properly made final.

Claim Rejections - 35 USC § 102
Claim(s) 1, 2, 4-6, 8-11, 14, 16-19, and 21-23 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US 2015/0247052 (“Yamashita”).
	As to claims 1, 4-6, 8 and 9, Yamashita teaches curable coating compositions for steel containing a resin and alkaline earth metal compounds including calcium oxide or calcium hydroxide and magnesium sulfates, thus combinations of alkaline earth metal oxide, hydroxide, and sulfate (abstract; para. 0053, teaching curing of coating). All of the examples (see Tables) contain aluminum powder, zinc powder, or some combination, thus metal particles including aluminum particles. As one example, Example 73, Table 11, contains Resin B which is an epoxy resin with polyaminoamide resin, along with 6 parts of calcium oxide, 3 parts of magnesium sulfate, 10 parts of zinc powder, and 10 parts of aluminum powder, thus metal particles including aluminum particles and zinc particles as required by claims 1 and 4, and including compounds of magnesium and calcium as required by claims 5 and 6. Yamashita teaches that the resin forms a coating (film), thus the resin is an organic film forming binder as required by claims 1 and 8 (para. 0053), and is an epoxy resin as required by claim 9. The weight ratio limitation is conditional on the alkaline earth metal being MgO.
	As to claim 2, example 73 contains 100 parts of solids total, thus contains 20 % by weight of metal particles, 9% by weight of alkaline earth metal compound, and 38.7 % by weight of the resin (organic film forming binder).
	As to claims 10 and 11, Yamashita teaches the use of organic solvents, thus non-aqueous liquid medium as required by claims 10 and 11 (paras. 0085, 0088).
	As to claim 14, Yamashita teaches mixing all components together before applying (paras. 0085, 0088).
	As to claim 16, Yamashita teaches curing at ambient temperature (para. 0087).
	As to claim 17, Yamashita does not discuss curing at elevated temperatures. However, since the coating cures at ambient temperatures (para. 0087), it is presumed to be capable of the intended use of curing at elevated temperatures.
	As to claim 18, Example 73 of Yamashita teaches metal particles including zinc, and no organic phosphorus compounds.
	As to claim 19, Example 73 of Yamashita teaches metal particles including zinc, and no compounds of the recited structure.
	As to claims 21 and 22, Yamashita teaches a coating from the composition formed on a substrate (paras. 0086-0088).
	As to claim 23, Yamashita teaches curable coating compositions for steel containing a resin and alkaline earth metal compounds including calcium oxide or calcium hydroxide and magnesium sulfates, thus combinations of alkaline earth metal oxide, hydroxide, and sulfate (abstract; para. 0053, teaching curing of coating). All of the examples (see Tables) contain aluminum powder, zinc powder, or some combination, thus metal particles including aluminum particles. As one example, Example 73, Table 11, contains Resin B which is an epoxy resin with polyaminoamide resin, along with 6 parts of calcium oxide, 3 parts of magnesium sulfate, 10 parts of zinc powder, and 10 parts of aluminum powder, thus metal particles including aluminum particles and zinc particles. Yamashita teaches that the resin forms a coating (film), thus the resin is an organic film forming binder. Yamashita teaches curing at ambient temperature (para. 0087).

Claim(s) 3 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by US 2015/0247052 (“Yamashita”) as evidenced by Construction Materials – Their Nature and Behaviour (4th Edition) (2010) and Knovel Critical Tables (2nd edition) (2008).
	The discussion of Yamashita with respect to claim 1 is incorporated by reference. The additional references are used to demonstrate that limitations are inherent in the disclosure of the primary reference. See MPEP 2131.01.
Yamashita does not explicitly discuss volume content of the two fillers. However, Example 72 of Yamashita teaches the use of 38.7 parts of epoxy resin, 6 parts CaO, 3 parts magnesium sulfate, 2 parts sodium benzoate, 0.3 parts aluminum sulfate, 40 parts of aluminum powder, and 10 parts of extender. As evidenced by Construction materials, density for epoxy ranges from 1100-1400 kg/m3, or 1.1-1.4 g/cm3. As evidenced by Knovel Critical Tables, the density of calcium oxide is 3.3-3.37, the density of magnesium sulfate is 2.66, the density of sodium benzoate is 1.44, the density of aluminum sulfate is 2.71, and the density of aluminum is 2.701. While the identity of the extender/coloring pigment in example 72 is not known, it is calculated that for any density of pigment from 1 to 10 g/cm3, the volume amount of the metal particles is in the range of 24-28 % by volume, and the amount of alkaline earth metal particles (calcium oxide and magnesium sulfate) is in the range of 4.7 to 5.5 % by volume, which are within the recited ranges.

Claim(s) 1, 5-9, 12-14, 17, and 21-23 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by JP S56-088470 A (“Tateno”).
A partial machine translation is enclosed.
	As to claims 1 and 5-9, Tateno teaches a coating composition of an epoxy resin and curing agent (translation, p. 3, teaching bisphenol A epoxy resin and dicyandiamide curing agent), thus a curable film forming coating composition, where the epoxy resin is an organic film forming binder as required by claims 1, 8, and 9. Tateno teaches the use of fillers and specifically exemplifies aluminum powder 
    PNG
    media_image1.png
    29
    67
    media_image1.png
    Greyscale
, thus metal particles including aluminum as filler (A) and exemplifies magnesium oxide 
    PNG
    media_image2.png
    25
    65
    media_image2.png
    Greyscale
as filler (B) (table 1, examples 1-51 having aluminum powder and magnesium oxide powder), which meets the requirements of claims 1 and 5-7. Tateno teaches numerous examples, for example 36, having 20 parts of aluminum powder and 40 parts of magnesium oxide, such that the ratio of metal particles to alkaline earth particles is less than 55:1.
	As to claims 12 and 13, Tateno teaches that the composition is a powder coating composition (translation, p. 1) as required by claim 13, thus composition without liquid medium as required by claim 12.
	As to claim 14, Tateno teaches mixing the epoxy resin, curing agent and fillers together to form the coating composition (translation, p. 3), thus a single component composition.
	As to claim 17, Tateno teaches curing the coating at 180 degrees C (translation, p. 4).
	As to claims 21 and 22, Tateno teaches coating the composition onto an iron plate, thus substrate (translation, p. 4).
	As to claim 23, Tateno teaches a coating composition of an epoxy resin and curing agent (translation, p. 3), thus a curable film forming coating composition, where the epoxy resin is an organic film forming binder. Tateno teaches the use of fillers and specifically exemplifies aluminum powder
    PNG
    media_image1.png
    29
    67
    media_image1.png
    Greyscale
, thus metal particles including aluminum as filler (A) and exemplifies magnesium oxide 
    PNG
    media_image2.png
    25
    65
    media_image2.png
    Greyscale
as filler (B) (table 1, examples 1-51 having aluminum powder and magnesium oxide powder). Tateno teaches curing the coating at 180 degrees C (translation, p. 4).

Claim Rejections - 35 USC § 103
Claim(s) 12 is rejected under 35 U.S.C. 103 as being unpatentable over US 2015/0247052 (“Yamashita”).
	The discussion of Yamashita with respect to claim 1 is incorporated by reference.
As to claim 12, Yamashita does not exemplify a coating lacking a liquid medium, but states that solvent is an optional component (para. 0074), and thus contemplates coating compositions lacking a liquid medium.

Claim(s) 15 is rejected under 35 U.S.C. 103 as being unpatentable over US 2015/0247052 (“Yamashita”) in view of US 2015/0322271 (“Labouche”).
	The discussion of Yamashita with respect to claim 1 is incorporated by reference. As to claim 15, Yamashita does not discuss the composition in the form of a multicomponent coating. However, it is known from Labouche to make corrosion resistant epoxy coatings, and that such coatings can be formulated with one component of epoxy resin and corrosion resistant particles, the other component comprising crosslinker (curing agent), where such two components are mixed prior to application (Labouche, para. 0004), and as such, modification of an epoxy anticorrosion coating composition to put crosslinker (curing agent) in a separate component is an obvious modification known from Labouche.

Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over US 2015/0247052 (“Yamashita”) in view of WO 2017/040909 A1 (“Breon”).
As to claim 20, the discussion of Yamashita with respect to claim 1 is incorporated by reference. 
	Yamashita does not teach the recited ketone or aldehyde compound. However, the recited compound are known in the art to be an effective corrosion inhibitor in combination with inorganic alkali earth compounds (Breon, abstract; claim 1). Given that both Yamashita and Breon are directed to corrosion resistant coatings, it would be an obvious modification to use the additional organic corrosion inhibitor with the magnesium compounds of Yamashita, as Breon teaches the utility of the same for corrosion inhibition.

	Claim 24 is rejected under 35 U.S.C. 103 as being unpatentable over US 2015/0247052 (“Yamashita”) in view of WO 2017/040909 A1 (“Breon”) and US 2015/0322271 (“Labouche”).
	Yamashita teaches curable coating compositions for steel containing a resin and alkaline earth metal compounds including calcium oxide or calcium hydroxide and magnesium sulfates, thus combinations of alkaline earth metal oxide, hydroxide, and sulfate (abstract; para. 0053, teaching curing of coating). All of the examples (see Tables) contain aluminum powder, zinc powder, or some combination, thus metal particles including aluminum particles. As one example, Example 73, Table 11, contains Resin B which is an epoxy resin with polyaminoamide resin, along with 6 parts of calcium oxide, 3 parts of magnesium sulfate, 10 parts of zinc powder, and 10 parts of aluminum powder, thus metal particles including aluminum particles and zinc particles. Yamashita teaches that the resin forms a coating (film), thus the resin is an organic film forming binder. The weight ratio limitation is conditional on the alkaline earth metal being MgO.
	Yamashita does not teach the recited ketone or aldehyde compound. However, the recited compound are known in the art to be an effective corrosion inhibitor in combination with inorganic alkali earth compounds (Breon, abstract; claim 1). Given that both Yamashita and Breon are directed to corrosion resistant coatings, it would be an obvious modification to use the additional organic corrosion inhibitor with the magnesium compounds of Yamashita, as Breon teaches the utility of the same for corrosion inhibition.
	Yamashita does not discuss forming the composition in the form of a multicomponent coating. However, it is known from Labouche to make corrosion resistant epoxy coatings, and that such coatings can be formulated with one component of epoxy resin and corrosion resistant particles, the other component comprising crosslinker (curing agent), where such two components are mixed prior to application (Labouche, para. 0004), and as such, modification of an epoxy anticorrosion coating composition to put crosslinker (curing agent) in a separate component is an obvious modification known from Labouche. 
While Yamashita in view of Breon and Labouche does not discuss adding alkaline earth metal compound to a first component, aldehyde/ketone compound to a second component, and metal particles to either component, case law holds that the selection of any order of mixing ingredients is prima facie obvious. In re Gibson, 39 F.2d 975, 5 USPQ 230 (CCPA 1930). In this case, Breon suggests the use of the ketone/aldehyde compound as described, Labouche teaches the formation of curable compositions from two components, and the choice of whether to add this to the main epoxy resin or curing agent is an obvious choice between two possibilities.

Response to Arguments
Applicant’s arguments with respect to claim(s) 1-24 have been considered but are moot because the new ground of rejection does not rely on any combination of references applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KREGG T BROOKS whose telephone number is (313)446-4888. The examiner can normally be reached Monday to Friday 9 am to 5:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vasu Jagannathan can be reached on (571)272-1119. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KREGG T BROOKS/               Primary Examiner, Art Unit 1764